Citation Nr: 1810211	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-06 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for impaired sensation of the left long thoracic nerve status-post muscle transplantation (left thorax condition).


REPRESENTATION

Veteran represented by:	Katherine Dwight, Attorney


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to October 2011.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Oakland RO has current jurisdiction.

In his February 2014 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran's representative subsequently contacted the Regional Office in June 2015 and withdrew the hearing request.

The Board remanded this case in February 2016, October 2016 and most recently November 2017, for further development to include new VA examinations and a retrospective medical opinion. As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's impaired sensation of the left long thoracic nerve, status-post muscle transplantation disability was manifested by no more than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for impaired sensation of the left long thoracic nerve status-post muscle transplantation have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.124a, Diagnostic Code 8519, 8919, 8719 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, and private treatment records have been obtained.  

The Board remanded this case in February 2016, October 2016 and most recently November 2017 for further development to include new VA examinations and opinions. In February 2016, the Board remanded the claim for a new VA examination because the VA examination of record was conducted in November 2010, which is prior to the rating period on appeal (while the Veteran was in service).  Subsequently, however, the RO failed to obtain an examination for the Veteran.  Therefore, in October 2016, per Stegall v. West, 11 Vet. App. 268 (1998), the Board remanded the claim again for an examination.  The examination was accomplished in December 2016, however, further evidentiary development was necessary because the examiner only assessed the current severity of the Veteran's left thorax condition (incomplete paralysis), and there is no information in the examination or in the record as to the severity of left thorax condition (incomplete paralysis) experienced by the Veteran for the rest of the appeal period. A retrospective medical opinion was provided in December 2017, and the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.

Of note, neither the Veteran nor his representative has objected to the adequacy of any of the examinations or medical opinions that have been provided.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Increased Rating 

The Veteran is seeking increased evaluation for his service-connected left thorax condition, status post muscle transplantation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  

Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the  effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


For conditions that are not specifically listed in the Schedule, VA regulations provide that those conditions may be rated by analogy under the Diagnostic Code for "a closely related disease or injury." 38 C.F.R. § 4.20 (2017); see 38 C.F.R. § 4.27 ("When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy,...." (Emphasis added)).  Where, however, a condition is listed  in the schedule, rating by analogy is not appropriate.  In other words, "[a]n analogous rating may be assigned only where the service-connected condition is 'unlisted.'" Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (emphasis added).

The Veteran's left thorax condition is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8519, which pertains to the long thoracic nerve.  Diagnostic Code 8519 provides a noncompensable rating for mild incomplete paralysis of the nerve; a 10 percent rating for moderate incomplete paralysis; a 20 percent rating for severe incomplete paralysis; and a 20 percent rating for complete paralysis of the nerve of the minor extremity (30 percent for major extremity) with inability to raise the arm above shoulder level and winged scapula deformity.  Id.  A Note to the Diagnostic Code unequivocally states that ratings under this Code are not to be combined with lost motion above shoulder level.

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use  of terminology such as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In rating peripheral nerve injuries and their residuals, attention must be given to the site and character of the injury, the relative impairment of motor function, trophic changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

The Veteran filed a service connection for his claim for his left thorax condition that was received on October 8, 2010, which is prior to his separation from service in October 30, 2011.  In January 2012, the RO granted the claim of service connection for impaired sensation, left thorax, status post muscle transplantation, and assigned it an evaluation of 10 percent under Diagnostic Code 8799-8719, effective October 31, 2011, the day after he was discharged from service.  In July 2012, the Veteran filed a Notice of Disagreement with the initial rating assigned, and subsequently filed a substantive appeal of that rating decision.

Here, the Veteran is appealing the original assignment of a disability evaluation following the award of service connection.  After a review of all the evidence of record, the Board finds that, throughout this appeal, the weight of the evidence supports that the service-connected impairment of his left thorax condition more nearly approximated moderate incomplete paralysis.

The Board notes that the Veteran have been assigned a separate 30 percent evaluation for excision of the left serratus for muscle flap graft under diagnostic code 5201-5301, which is primarily based on the muscle rating diagnostic code and not based primarily on loss of motion at shoulder level.  Therefore, the Board does not find it pyramiding to assign a separate neurological evaluation.

The Board notes that, having reviewed all the VA and private medical evidence of record, there were no medical records showing that the impairment of the Veteran's left thorax condition resulted in any non-sensory symptoms.

A VA peripheral nerve examination was conducted in December 2016.  Per the examination report, the Veteran advanced left thorax upper extremity symptoms of radiating pain, numbness, and tingling. He contends that at times the pain might get even more severe with shooting pains with physical activities.  Upon examination, the examiner determined that the Veteran had symptoms of moderate constant pain in the upper extremities, moderate paresthesia and/or dysesthesias in the upper extremities, and severe numbness and severe intermittent pain in the upper extremities.  Additionally, there was decreased sensation in the upper left extremities.  Muscle strength testing was normal and reflexes were normal, but some atrophy of the serratus muscle area in the left upper back was noted.  However, there were no trophic changes noted.  In summation, the examiner concluded that the Veteran's current long thoracic nerve severity caused moderate incomplete paralysis at that time. On remand a December 2017 retrospective medical opinion was obtained to address the severity of the Veteran's disability during the rest of the appeal period. 

The December 2017 examiner reviewed the December 2016 examination and claims file and provided a retrospective medical opinion. He reported that the Veteran, presented with neuralgia (pain), paresthesia (pins-and-needles), paresis (weakness), and hypoesthesia (numbness) from neuritis of an incomplete injury (incomplete paralysis) of left long thoracic nerve during the entire period on appeal. Further, upon review, the 2017 examiner found that the Veteran's symptomatology of pain, tingling, and numbness to be moderate during the entire period on appeal. The December 2017 examiner found that Veteran's symptoms as described in the December 2016 examination were not absent sensation and or motor function of the left serratus muscle. Thus, the Veteran's neurologic condition is not complete paralysis and consistent with inconsistent paralysis. The 2017 examiner also noted that the Veteran's neuralgia (pain) is considered and encompassed by the term incomplete paralysis; therefore the Veteran's neuralgia is not considered a separate diagnosis.  The 2017 examiner explained that medically, neuritis and neuralgia are terms that explain impairment for a nerve, and not separate diagnoses.  Furthermore, while weakness was mentioned in the December 2016 VA examination and the December 2017 VA medical opinion report, the Board finds that the evidence does not reflect that the symptoms were significant enough to warrant a finding of severe incomplete paralysis.

The evidence of record both lay and medical reflects that the long thoracic nerve symptomatology for the left upper extremities is best characterized as moderate incomplete paralysis; therefore, a disability rating under Diagnostic Code 8519 in excess of 10 percent for the entire rating period on appeal is not warranted.  38 C.F.R. § 4.124a. 

As the weight of the evidence is against an increased disability rating in excess of 10 percent for impaired sensation of the left long thoracic nerve, status-post muscle transplantation, the increased disability rating requests must be denied. Diagnostic Code 8519.  


ORDER

An initial rating in excess of 10 percent for impaired sensation of the left long thoracic nerve, status-post muscle transplantation is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


